                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                MISSOULA DIVISION


 KIMBERLY GIFFIN,

                        Plaintiff,
                                                       Cause No. CV 18-00116-DLC-RWA
        v.

 ALLSTATE FIRE AND CASUALTY
 INSURANCE COMPANY,                                          ORDER OF DISMISSAL
                                                              WITH PREJUDICE
                        Defendant.



       Pursuant to the Stipulation for Dismissal with Prejudice, and for good cause,

       IT IS HEREBY ORDERED that Plaintiffs’ Complaint filed herein is

dismissed with prejudice, as fully settled upon the merits. Each party to bear their

own costs.

      Done and dated in Butte this 13th day of May, 2019.



                                              /s/ Richard W. Anderson
                                             RICHARD W. ANDERSON
                                             UNITED STATES MAGISTRATE JUDGE




                                                1
